Citation Nr: 0614422	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-05 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for lumbar degenerative 
disc and joint disease, and if so, whether service connection 
is warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
changes of the cervical spine, and if so, whether service 
connection is so warranted.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for neuropathy of the 
right leg (right leg disability), and if so, whether service 
connection is warranted.

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1957.  

Both claims on appeal come to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision.  

FINDINGS OF FACT

1.  By an October 2000 rating decision, the RO denied service 
connection for a low back and cervical neck disability, and a 
right leg disability; the veteran did not appeal this rating 
decision.

2.  The veteran submitted a claim to reopen a claim for 
service connection for a low back, cervical neck and right 
leg disability in March 2002.

3.  Evidence received since the October 2000 rating decision 
was not considered previously and links the claimed 
disabilities to service.  

CONCLUSIONS OF LAW

1.  An October 2000 RO rating decision, which denied service 
connection for a low back and cervical neck disability, and 
right leg disability, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.302, 20.1103 
(2005).

2.  New and material evidence has been presented, and the 
claims for service connection for a low back and neck 
disability, and right leg disability are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).

3.  The criteria for service connection for lumbar 
degenerative disc and joint disease are met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).

4.  The criteria for service connection for degenerative 
changes of the cervical spine are met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

5.  The criteria for service connection for right leg 
neuropathy are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims to reopen

By an October 2000 rating decision, the RO denied the 
veteran's claims for service connection for a low back and 
cervical neck disability and right leg disability.  The 
veteran was provided notice of the rating decision, together 
with his appeal rights.  He did not respond to this rating 
decision.  Because he did not respond (i.e. file a valid 
notice of disagreement within one year of notification of the 
October 2000 rating decision), it became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 
20.1103.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.  Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet.  App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed.  
Cir. 1998).  

When a claim to reopen regarding new and material evidence is 
presented, a two-step analysis is conducted.  The first step 
is to determine whether evidence submitted since the last 
final adverse decision is new and material.  See Elkins v. 
West, 12 Vet.  App. 209, 218-19 (1999) (en banc).  New 
evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  See Vargas-Gonzales v. West, 12 Vet. App. 
321, 325 (1999).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed, unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet.  App. 216, 220 (1995).

The veteran essentially asserts that he suffers from low 
back, cervical neck, and right leg problems due to injuries 
he suffered from a July 1955 parachuting jump accident that 
occurred while on active duty. 

Relevant evidence considered at the time of the October 2000 
rating decision included service medical records, which noted 
a low back injury in July 1955 due to a parachute jump; and 
VA treatment records from April 1999 to August 2000.

Relevant evidence obtained in connection with the attempt to 
reopen includes statements from VA physicians linking the 
claimed disabilities to service.  These were not previously 
of record, and obviously are material.  Therefore, the claims 
are reopened and the analysis may become a merits 
determination.  

II. Service connection

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. §§ 1110, 1131.  Essentially, "service 
connection" may be proven by evidence, establishing that a 
particular injury or disease resulting in disability was 
incurred coincident with active duty military service, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
3.303. 
This may be accomplished directly (by affirmatively showing 
inception or aggravation during service) or through 
presumptions, which are outlined by statutes.  38 C.F.R. §§ 
3.303(a), 3.307, 3.309.

When the preponderance of favorable and non-favorable 
evidence is in approximate balance, the veteran is afforded 
the benefit-of-the-doubt.  38 U.S.C.A. § 5107(b); See also 
Gilbert v. Derwinski, 1 Vet.  App. 49 (1990).

Since the etiology of the disabilities at issue are so 
closely intertwined, as the veteran contends, they will be 
discussed simultaneously. 

Service records reflect the veteran's primary military 
occupational specialty (MOS) was a heavy weapons infantryman, 
and he was awarded the parachute badge.  His service medical 
records indicated the veteran was admitted to the hospital in 
July 1955 for back injuries sustained in a parachute jump.  

Post-service medical record reflect the veteran has been 
diagnosed to have lumbar degenerative disc and joint disease; 
degenerative changes in the cervical spine; and neuropathy of 
the right leg.  Actual treatment records relating to the 
specific disabilities at issue do not begin until many years 
after service, but there are both private and VA physician 
opinions addressing whether the veteran's current 
disabilities are linked to his military service, including 
his parachute accident in particular, and his airborne 
training more generally.  These opinions, which essentially 
considered the same facts, variously conclude that the 
disabilities either are related to the veteran's service, or 
that they are not.  When the evidence is in equipoise, the 
question is to be resolved in favor of the claimant.  
Accordingly, the Board concludes that after resolving 
reasonable doubt in favor of the veteran, the criteria for 
service connection for lumbar degenerative disc and joint 
disease; degenerative changes of the cervical spine; and 
neuropathy of the right leg are met.  

Duty to notify and assist

Discussion as to whether VA has met its duties of 
notification and assistance is not required (due to favorable 
decisions), and deciding the appeal at this time is not 
prejudicial to the veteran.  Any questions as to assigning a 
disability rating and an effective date for the benefits will 
be addressed by the RO when implementing this decision.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of service connection for a low back disorder 
is reopened and service connection for lumbar degenerative 
disc and joint disease is granted.  

New and material evidence having been submitted, the 
veteran's claim for service connection for a cervical spine 
disorder is reopened, and service connection for degenerative 
changes of the cervical spine is granted.  

New and material evidence having been submitted, the 
veteran's claim for service connection for radiculopathy of 
the right leg is reopened, and service connection for that 
disability is granted.  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


